Title: William Hodge to the Commissioners, 10 July 1778
From: Hodge, William
To: First Joint Commission at Paris,Adams, John


     
      Honorable. Gentlemen
      Cadiz July 10th. 1778
     
     By Yesterdays’ Post I had the honor of receiving your Letter of the 19th of April. What could have occasioned its not reaching my hands before now, I cannot say, unless the Person who was entrusted with sending it by the Post might have detained it to answer some particular purpose. You inform me in your letter that I am charged in your Bankers Account with upwards of one hundred thousand livres of the public Money for which there is no account from me among the Papers left by Mr. Deane. I have the happiness to inform you that I not only gave to Mr. Deane an account of what Money I received, and of what I paid, but likewise the Accounts of my Merchants at Dunkirk, nay, every Bill, even to the minutest article furnished the two small Vessels that I fitted out at Dunkirk. I have likewise the honor to inform you, that in all the charges I have brought against the two Vessels you will not find a single one made by myself, unless the poor trifling 2 ½ per Cent (which did not half pay my expences attending the fatiguing job I had during my stay at Dunkirk) the charges being all made by the Merchants who I was ordered to employ, and who produced me the Accounts of every tradesman, which I gave into Mr. Deanes’ hands. I should not be thus particular was not your letter full of insinuations respecting my honesty which I look upon as ungenerous, and which I will prove to be without foundation. I gave double receipts for every farthing of Public Money that I received at Dunkirk, of consequence there can be no mistake in regard of the sum which I have received. I Shall inclose you for your satisfaction Gentlemen, the Accounts of the Monies I received, and of what I paid; by which you will find that there was a balance due me, as I was only accountable for one quarter of the Cutter, the other quarter belongs to Messrs. Conyngham and Deane, for which Mr. Deane was accountable. It is very probable that Mr. Deane has taken all the papers relative to the Cutter and Lugger with him, as neither Dr. Franklin nor Mr. Lee would have any thing to say to the two little Expeditions from Dunkirk, of consequence Mr. Deane thinking himself accountable to the Congress, he would undoubtedly take all the Accounts with him.
     I have it from the very best authority that Mr. A. Lee has wrote to Congress and informed them that I had received large sums of Public Money, and that he could not learn to what use it was converted. It is true that I had received some Public Monies, but as Mr. Lee complained that he could not get sufficient for his expences, private Persons were obliged to make use of their Money, as there was not sufficient of the Public’s for the purpose intended. I blush when I think of the Congress being concerned with private Persons in an armed Vessel, but Mr. Lee has wrote to all his correspondents in Spain, that the Congress and I was concerned in a small Privateer, and that in case of any Prizes coming into Spain, they should only pay me one half of the Prize Money: the other half to be remitted to him at Paris; not considering that the Crew wanted their part, besides the great expence attending armed Vessels. I am not a stranger, Gentlemen, to the little disputes that have happened at Paris, Nantes, and elsewhere since I left France, and I am sorry that I am like to make one of the number; all owing to a certain Gentlemen whose characteristic is that of being a dissatisfied, troublesome Man.
     I shall now Gentlemen give you an account of my conduct since my arrival in Spain. As to my claim of the Cutter as the property of Mr. John Ross and myself, I made it from the best authority, as it was in consequence of an Order given me by Silas Deane Esqr. a Gentleman equally empowered (at that time in matters respecting Public business as yourselves). I am greatly surprized to find Dr. Franklins’ name at the bottom of your letter, as his honor not only gave his consent, but advised Mr. Deane to dispose of the Cutter in the manner he has done. This I know to be the case as I seen Mr. Deane speaking to Dr. Franklin upon the subject. Gentlemen, As Mr. Deane has made over to Mr. Ross and myself all right and title to the Cutter, which we have from under his own hand, he gave Captain Conyngham orders to deliver the aforesaid Vessell up entirely to our management, and to put himself under our directions, which he has done, and still intends to do, as both he and myself act from good authority, and in case of any bad consequences, Mr. Deane and not us that are accountable.
     Dr. Franklin and Mr. Deane gave this Vessel up into our hands, as great expences was likely to be incurred, as well as much trouble to the Commissioners. The being upwards of two thirds of her time in Port before my arrival in Spain. The Merchant at Corunna has acted from the same authority as Captain Conyngham from whom I received a sum of Money which was by no means sufficient to pay the Peoples Wages and their part of the Prize Money. I have likewise received other Monies which I have paid to the Officers and Crew, but still it has not been sufficient to satisfy them, as they have insisted on their part of all Prizes they have taken, altho’ the greatest part of the Net Proceeds of Prizes has been stopped in Spain, in consequence of Captain Conynghams’ unfortunately taking a French Brig from London and sent into St. Sebastian. As to my assuming to myself the produce of Prizes, I declare it to be false, and without the least foundation, for I do assure you I have not received one Dollar of the Prize Money more than has paid my trifling expences, which, Gentlemen I will one day prove by the dates and sums of Money I have received, and by the dates and sums I have paid, for all of which I have Accounts and receipts for every Dollar, which I defy Man to call in question. In the distribution of Prize Money I settled it agreeably to the rules and regulations of Congress, which Book of regulations 1 had with me, and had I settled it in any other manner, I think then I should have been liable to have been called to an Account. As to the Ships’ Company complaining of injustice in the settlement of their Accounts, I value it not, as it has been the case that every Ships’ Company has complained of injustice in the settlement of their Accounts of every armed Vessel that has been fitted out since the commencement of the War, and generally without foundation. It matters but little to me what are their complaints, as I have taken receipts from each of them for what, and in what manner I have settled with them. The Vessel being abandoned in consequence, of my conduct, is without the least foundation as well as all the rest, for upon my arrival in Spain I found a number of Captain Conyngham’s Men in Prison at St. Bastiens, in consequence of his taking a French Brig. A considerable number at Bilboa and other small Towns, and the Vessel left destitute of hands, having only a few Officers on board, who were obliged to wear their Arms to prevent a few French Marines from going ashore, and had I not arrived in Spain the Cutter would have remained in the Harbor until this day, for Captain Conyngham was so destitute of Men, that he made an offer of giving the command of his Vessel to the Captain of the New England Privateer that was at Bilboa.
     Now Gentlemen, conscious of the uprightness of my conduct, and the regularity of my proceedings, I leave you to determine upon the justice of the complaints. I have given you an account of my proceedings, and by what orders I have acted. As to your giving Captain Conyngham his future Orders Gentlemen you could not do it, even was the one half of the Cutter belonging to the Public, without my consent, as it would be more than the King of England would dare to do, in regard to the property of any one of his Subjects in like circumstances. As I have settled with the crews of the Privateer agreeable to the Book of regulations (which Captain Conyngham has) I shall make no other distributions amongst them, but shall leave the whole affair to be settled by Congress, when, as some of them understand business they will find that I have neither made any deduction or reservations but what are clearly just. We have had it reported for some days past that Captain Conyngham is taken, but I hope it is without foundation. I intended sailing for America in a few days, but in consequence of your Letter I have concluded if possible to proceed to France, when I shall have it in my power to inform you of every particular, and to convince you of the regularity of my conduct. I Am with the greatest respect &c.
     
      (signed) William Hodge
     
     
      N.B. The Prizes lately sent into Spain by Captain Conyngham are stopped by order of the Spanish Court, in consequence of his taking the French Brig that is at St. Sebastiers.
     
    